Citation Nr: 1425206	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia.


REPRESENTATION

Appellant represented by:	Sean S. Twomey, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 to May 1956 and from December 1957 to August 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in May 2012, which, in part, denied the Veteran's increased rating claim.  The Veteran appealed the portion of the Board's May 2012 decision that denied entitlement to an increased rating for a gastrointestinal disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion by an Order dated in May 2013. 

The May 2012 Board decision also remanded to the RO the issues of service connection for sleep apnea and chronic obstructive pulmonary disease.  Those issues have not yet been returned to the Board and remain pending at the RO; they will be the subject of a later decision, if necessary.

In a statement received in July 2013, the Veteran raises the issue of entitlement to dental treatment.  That issue has not yet been adjudicated by the RO and, therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.

In August 2013, the Veteran's attorney submitted additional argument and duplicate copies of clinical and lay evidence already of record, accompanied by a waiver of RO consideration.

In September 2013, the Board remanded this appeal in order to afford the Veteran a Travel Board hearing.  Such a hearing was specifically requested on a June 2013 VA Form 9 signed by the Veteran.  Nevertheless, the Veteran has since indicated that he did not in fact request and does not want a Board hearing.  As such, the June 2013 Board hearing request documented in the record is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative and persuasive evidence does not show that the Veteran's irritable bowel syndrome with non-ulcer dyspepsia, is manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal 
distress, or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for irritable bowel syndrome with non-ulcer dyspepsia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's appeal arises from his disagreement with the initial evaluation that was assigned following the grant of service connection for IBS with non-ulcer dyspepsia.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service VA and private treatment records, VA examination reports, and lay statements have been obtained.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a rating decision dated in June 2010, the RO granted service connection for irritable bowel syndrome with non-ulcer dyspepsia and assigned an evaluation of 10 percent effective July 18, 1997, under Diagnostic Code 7319.  The Veteran appealed for a higher rating.

Initially, while the Board has considered the Veteran's claim under multiple diagnostic codes based on the presence of both IBS and reflux symptoms, only a single evaluation can be assigned that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  38 C.F.R. § 4.114.  

Following a thorough review of the record, the Board finds that a rating in excess of 10 percent is not warranted for any period on appeal.  In this regard, the most probative and credible evidence does not show that the Veteran's irritable bowel symptoms more nearly approximate severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress to warrant a higher 30 percent rating under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Nor does the probative and credible evidence show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of 
health, to warrant a higher 30 percent rating under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Instead, the record generally shows that the Veteran's overall service-connected stomach disability is manifested primarily by symptoms of heartburn and indigestion, generally controlled by medication and not productive of considerable impairment of health, and, at worst, frequent episodes of constipation and diarrhea, that are moderate in nature and generally unaccompanied by abdominal distress.  

Specifically, the record shows that in September 1997 the Veteran reported "occasional loose stools" all his life.  There was no report of accompanying abdominal pain or distress, or constant diarrhea.  In March 1999, he then reported diarrhea on an "on and off basis" but no serious abdominal discomfort.  During a September 1999 hearing before a Decision Review Officer (DRO) on the underlying claim for service connection, in discussing his stomach condition, the Veteran primarily reported heartburn, indigestion, and vomiting "at the drop of a hat."  When asked if he had "any other symptoms...regarding [his] gastrointestinal system" that he believed to be significant, the Veteran responded "none that I 
can think of."  Then, when prompted as to whether he had diarrhea, the Veteran responded, "[W]ell, I alternate between diarrhea and constipation."  There was no mention of abdominal distress, nor does the testimony otherwise suggest that the symptoms of diarrhea and constipation even neared constant, as it took prompting to elicit the testimony as to even the existence of those symptoms.

In any event, the Veteran denied abdominal pain during August 2001 VA treatment, and, although chronic abdominal discomfort was reported in January 2002, he 
denied diarrhea and constipation at that time.  While "episodes of constipation alternating with diarrhea" were reported in October 2005, the Veteran reported "no abdominal pain."  The Veteran also denied abdominal pain in March 2006, May 2007, July 2007, October 2007, and December 2007, and affirmatively denied diarrhea in May 2006, May 2007, July 2007, and October 2007.  He did not otherwise mention constipation during those visits.

Then, in March 2008, the Veteran again complained of "on and off" diarrhea 
and constipation for three weeks, but denied abdominal pain.  However, during a July 2008 VA yearly follow up for chronic medical issues, the Veteran had no gastrointestinal (GI) complaints.  In July 2009, the Veteran reported constipation 
on and off, but denied diarrhea or abdominal pain.  In January 2010, he sought treatment for a three week history of constipation and indicated that he was trying to regulate his stools, which had been running irregularly.  He also reported diarrhea related to magnesium citrate he was taking for the constipation.  However, he 
did not mention any abdominal distress, and his abdomen was nontender on examination.  The next month, the Veteran was doing fine except for constipation, and because of the diarrhea or loose stools associated with the lactulose, he was advised to cut back by his private provider.

In March 2010, the Veteran was seen by both VA and his private provider.  
During his VA appointment, he reported that he "has abdominal pain off and 
on and sometimes he vomits."  He also refers to "some constipation off and on 
with diarrhea."  However, during his private appointment the same month, his constipation and IBS were noted to be doing "good" with lactulose.  Then, during April 2010 private treatment, it was noted that the Veteran had a fairly good response to lactulose, and did not have any complaints of diarrhea, constipation, or abdominal pain, though he did report chronic left upper quadrant pain of unknown etiology.  By June 2010, the Veteran was "totally asymptomatic" without any GI complaints.  The Veteran denied diarrhea and constipation, and the abdomen was normal on physical examination.  In July 2010 and August 2010, the Veteran also denied abdominal pain.

VA examinations of record also do not support entitlement to a higher rating.  During a May 1998 VA examination, the Veteran reported that regarding his stomach problems he takes antacids and milk as needed.  During a November 2001 VA examination, he reported vomiting and reflux, but no diarrhea, constipation, or abdominal distress.  In January 2002, during a VA mental health examination, he described constant stomach trouble, related to "heavy hyperacidity" because of which he cannot eat normal portions.  Then during a June 2005 VA examination, he reported he "currently has no diarrhea nor constipation."  During VA examinations in December 2007 and August 2009, the Veteran described left upper quadrant pain, and in August 2009 he also reported alternating loose stools (3-4 bowel movements per day) and constipation (hard stools, difficult to pass stools) with associated lower abdominal, bilateral pain that is often relieved by a bowel movement.  Then, during the most recent VA examination in October 2013, the Veteran again reported alternating diarrhea and constipation, with watery diarrhea every 2-3 days lasting 
2-3 days before turning to constipation.  However, he expressly denied episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of intestinal condition.

The foregoing evidence does not show that the Veteran experienced severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress, at any time during the period on appeal, to warrant a higher 30 percent rating under Diagnostic Code 7319.  On the contrary, the Veteran's episodes of diarrhea and/or constipation were sporadic throughout the period on appeal, and were generally unaccompanied by any abdominal pain or abdominal distress.  Moreover, during times when abdominal pain or discomfort was reported, the Veteran generally denied any diarrhea or constipation.  Significantly, the Board notes that when episodes of diarrhea or constipation were reported in furtherance of treatment, they were generally characterized as "on and off," "occasional" or by acute periods of time, such as the report of off and on diarrhea for three weeks in March 2008, or constipation for three weeks in January 2010.  

While the Veteran reported daily constipation and diarrhea with abdominal pain during an August 2009 VA examination, the Board observes that during visits to his private provider the month prior, the Veteran reported constipation "on and off," and affirmatively denied diarrhea and abdominal pain.  Additionally, VA treatment notes dated between August 2009 and October 2009 reference various other medical issues but do not show GI complaints, and further, show that the Veteran denied a change in bowel habits, and was medically stable.  Given the seemingly contradictory reports just prior to and after the August 2009 VA examination, the Board finds that the Veteran's statements made during the VA examination to likely be exaggerated or acute in nature and finds them insufficient to support a grant of a higher rating.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility 
of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Nor does the evidence show episodes of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, to warrant a higher 30 percent rating under Diagnostic Code 7346. 

The record shows that the Veteran frequently reported heartburn, regurgitation, and vomiting throughout the period on appeal.  For example, during March 1999, July 2005, and August 2010 private treatment, the Veteran reported regurgitation, heartburn, and/or vomiting episodes.  Additionally, during August 2001 VA treatment, the Veteran reported chronic intermittent vomiting for three years, and during his most recent VA examinations in August 2009 and October 2013, he reported vomiting during or after meals.  He was also reported to have recurrent epigastric discomfort or pain in August 1998, mild epigastric tenderness during a December 2007 VA examination, "some" epigastric pain in February 2009, and daily epigastric pain lasting 30 to 45 minutes during an August 2009 VA examination.  However, the record also shows that the Veteran affirmatively denied dysphagia throughout the period on appeal, including during private treatment in March 1999, April 2010, and during VA examination in October 2013.  During a February 2009 private evaluation, he also denied arm pain or radiation.  

The Board notes that the Veteran also frequently denied any vomiting, did not otherwise report vomiting or regurgitation in conjunction with reports of stomach symptoms, or provided inconsistent reports as to frequency; thus, the Board finds the Veteran's reports to VA to be likely exaggerated.  See Caluza, supra.  For example, he reported during a September 1999 DRO hearing that he vomits one to three times per week.  However, he denied vomiting during October 2001 treatment.  Then, during a November 2001 VA examination one month later, he reported that he vomits up undigested food approximately two times per week.  A few months later during a January 2002 VA examination, he reported throwing up as often as three to four times per week.  However, during January 2002 and February 2002 private treatment, no specific reports of vomiting or regurgitation were made, and the Veteran was noted to have GI symptoms that "are stable with no new complaints."  In January 2004, he "had no symptoms to speak of" and, in August 2004, he had no GI complaints.

Then, during a June 2005 VA examination, he reported vomiting four times per week, but denied any GI complaints during private treatment on July 20, 2005.  However, as noted above, one week later, and again in August 2005, the Veteran reported and was seen for reports of vomiting three times per week.  However, during October 2005 private treatment for his stomach condition, he did not report vomiting, and had no GI complaints during treatment from November 2005 to April 2006.  He then affirmatively denied vomiting during subsequent treatment in May 2006, July 2007, and October 2007.  During a December 2007 VA examination, he reported no nausea or vomiting associated with upper left abdominal pain, and did not otherwise report any vomiting.  Then, during private and VA treatment between February 2008 and December 2008, he had no reports of vomiting or regurgitation, despite treatment for other symptoms.  He then reported during a private February 2009 evaluation that occasionally food would get stuck and cause him to vomit.  However, he denied vomiting in July 2009, yet alleged during an August 2009 VA examination that he did have postprandial vomiting associated with left upper quadrant pain.  

The pattern of inconsistent reports continues in the record, as in March 2010, he reported that "sometimes he vomits," which does not correspond with his reports of vomiting between two to four meals a week, and then during subsequent private treatment in April 2010 and June 2010, he did not have any complaints of vomiting.  In July 2010, he had "no complaints of reflux symptoms," but then again reported vomiting in August 2010.  

The Board also finds probative instances in which the Veteran did not report vomiting or regurgitation when such reports would be expected if those symptoms were as severe and frequent as claimed by the Veteran.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

For example, he did not specifically report vomiting or regurgitation during visits to a private provider in January 2002 and February 2002, which included discussion of his upper GI symptoms, or when establishing care with a new private physician in May 2007.  In fact, at that time, he did "not really have any major complaints" and expressly denied nausea and vomiting.  He was also noted to be doing well or have symptoms that were stable during those visits.  Nor did the Veteran report GI symptoms during a January 2004 preoperative evaluation, at which time he did not have "any symptoms to speak of," or during March 2006 VA treatment in which 
he referred to his stomach condition of the duodenum but was noted to have "no complaints referred today."  Similarly, the Veteran did not report current complaints related to his upper GI condition during yearly VA visits in May 2007 and July 2008 for purposes of following up on chronic medical conditions.

Furthermore, despite the Veteran's reports of vomiting or regurgitation multiple times per week, the evidence shows that upper GI symptoms were noted to be stable, controlled, well-controlled, or good during private treatment in February 2002, May 2007, July 2007, October 2007, July 2009, and January 2010.  Further, the Veteran was asymptomatic in June 2010 and had no reflux complaints in July 2010.  

Indeed, despite the severity and frequency of the Veteran's claimed GI symptoms, including regurgitation, vomiting, and even diarrhea, the evidence does not show "considerable impairment in health."  Instead, the record shows that throughout the period on appeal, the Veteran gained weight, remained active, social, traveled by train and bus, obtained and worked part-time employment, and was otherwise doing "well."  

For instance, in February 1997, he described an "active life."  In March 2000, the Veteran was attending church and "quite content."  He was substitute teaching between January 2001 and March 2001, and was even contemplating applying for a full-time teaching position at a private school.  Such evidence suggests that the Veteran felt he was capable of working a full time job despite his symptoms, and there is no indication that any hesitancy was expressed.  In May 2001, other than frustrations with his VA claim and caring for his disabled wife, things were going along "pretty well" and the Veteran and his spouse were doing aquatic classes.  In January 2002, the Veteran reported that prior to that visit, he had been doing "fairly well" and "relatively well."  In November 2002, it was noted that the Veteran had gained 20 pounds.  In 2003, the Veteran was substitute teaching and walked daily. In February 2004, by his own report, he was doing "quite well."  In 2005 and 2006, the Veteran was actively involved in group therapy without any noted interference from his GI symptoms.  During an April 2005 VA examination, the Veteran reported a history of work as a high school substitute teacher and at a community college, and also reported that he prepares meals, does most of the chores and errands for the family, and participates in leisure activities such as taking walks and photography.  Significantly, he did not note any interference with any of the foregoing activities from his GI symptoms.  In September 2005, he weighed 235 pounds, up from 218 pounds in August 2001. 

In June 2007, he took a train from the east coast to Arizona, and did not report any difficulty with the trip due to GI symptoms.  Later, in September 2007, the Veteran was hired by the Army Corps of Engineers and, notably, reported that he would only be able to work in an office "because of breathing problems."  He did not indicate that it was his GI symptoms that would require him to work in an office, or that he had to work in close proximity to a bathroom.  In December 2007, he reported having coffee with friends from church, and in January 2008, he was reportedly taking his sister out for dinner for her birthday.  That same month, he also reported that he would be teaching public speaking at a community college two days per week.  Then, in June 2008, the Veteran reported that he had been teaching on and off for 12 years, had been going to the Knights of Columbus, and was still a member of a group called "The New Yorkers."  However, he would no longer be teaching at the community college because he had not been offered a full time position and was upset about that, not because of any stomach disability.  Also in June 2008, he and his sister were traveling by bus for recreation, and in October 2009, he was noted to be medically stable and was trying "to be as active as possible."  He was taking up photography again.  

During his most recent VA examination in October 2013, the Veteran reported that he remained physically active, was writing, doing water aerobics multiple times a week, and walked half a mile a day.  The Board also notes that he was noted to have a history of eating ice cream 2-3 times per week before bed, and eating cookies and drinking milk in the middle of the night five times per week in November 2002, and to drink caffeine and hard liquor in August 2010.  Significantly, during the appeal period, the Veteran did not credibly report that he was unable to do any of the foregoing activities because of his GI symptoms.

The Board has considered the private February 2009 evaluation report, lay statements from the Veteran, and lay statements offered by family members in support of the Veteran's claim, which cumulatively suggest a much more severe disability picture, including reports of frequent vomiting with or after meals up to seven times per week.  However, for reasons discussed below, the Board finds the report and lay statements to be outweighed by other evidence of record.

Regarding the February 2009 private evaluation, the Board finds it is inconsistent with or otherwise unsupported by other evidence of record.  For example, while the private examiner, Dr. J, wrote that the Veteran's illness has been "consistently characterized as a severe and predominantly chronic irritable bowel syndrome," 
the Board has been unable to find any medical evidence to support a "severe" characterization of the Veteran's symptoms.   Additionally, while Dr. J. wrote that the Veteran had been coping with a number of symptoms for decades, including bloating, the Veteran explicitly denied bloating in March 1999, and did not report that symptom during subsequent private or VA treatment up until February 2009.  Interestingly, and consistent with the Veteran's pattern of inconsistent reporting, the Veteran did report significant belching/bloating during a subsequent August 2009 VA examination, but then again denied gas and bloating during the October 2013 VA examination.   

In any event, the Board also notes that Dr. J. indicated in his report that, since service, the Veteran's "GI system has been extremely sensitive to any type of stress."  However, during inpatient and outpatient mental health treatment from December 1996 to June 1997 and from March 2000 to June 2002, the Veteran reported numerous stressors related to finances, his disabled wife, his daughter, and granddaughter, but did not report any increase in or associated GI symptoms.  In this regard, during his May 1997 inpatient mental health treatment, he sought help for other medical problems including sleep apnea, but did not report any GI symptoms.  Similarly, during ongoing VA mental health treatment from December 2003 to August 2004, the Veteran reported ongoing stress but again did not report any GI symptoms.  Notably, in January 2004, he reported specific difficulty in caring for his ill wife and getting everything done because he was walking with a cane; he did not report difficulty due to GI symptoms.  From 2005 to 2008, the Veteran continued with mental health treatment during which he reported continued stressors related to work, family life, and VA benefits, but again, did not report any corresponding increase in GI symptoms.  Significantly, during that period in September 2007, October 2007, and January 2008, the Veteran specifically mentioned other medical problems, including breathing problems and knee pain.  The foregoing evidence does not support Dr. J's conclusion that the Veteran's GI system is "extremely sensitive to any type of stress." 
 
Nor does the evidence support Dr. J.'s conclusion that the Veteran's stomach condition has made it "very difficult for [the Veteran] to work and lead a normal life."  As previously discussed, the Veteran remained generally active throughout the period on appeal, and except when offered in support of his VA claim for benefits, the Veteran did not report stress or an inability to work or perform activities related to his stomach symptoms.  As such, the Board finds the February 2009 private report appears to be largely based on the Veteran's self-report as to severity of symptoms and to be an inaccurate reflection of the Veteran's true disability picture presented throughout the record.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board also notes that at various times throughout the appeal, the Veteran was thought to be seeking treatment for purposes of increasing his VA benefits, and was also noted to exhibit poor effort on testing.  For instance, in January 1998, a provider noted, "It is my impression that the [patient] wants to [increase] his benefits thru 'sleep disorder' diagnosis."  In August 1998, when the Veteran presented to the VA and "complained of recurrent epigastric discomfort and pain," he asked if he could appeal for an increase based on his physical symptoms.  Then, in September 2000, a private provider noted, "In retrospect it sounds as if his goal at this point is to try and increase his service connected disability from 30% to 60%."  Additionally, during unrelated diagnostic testing in May 2001, March 2006, and May 2009, the Veteran was noted to give poor effort, thus rendering test results unreliable.  While not all specific to the claim on appeal, the foregoing suggests that the Veteran may exaggerate his symptoms and/or offer complaints for purposes of secondary gain.  

Thus, given the question of secondary gain, indications of poor effort, and inconsistent reporting of various symptoms throughout the period on appeal, the Veteran's credibility is questionable at best.  See Caluza, supra.  Therefore, the Board affords his lay statements, as well as those offered from relatives in support of his claim, minimal, if any, probative value, as they are inconsistent with or generally contradicted by reports made by the Veteran in furtherance of treatment elsewhere in the record.  In this regard, the Board does not find credible the Veteran's recent assertion that he did report vomiting to his private provider(s) 
but that his report was not recorded in the treatment records.  However, the Veteran has not offered any evidence to substantiate that assertion, and notably, private treatment records show that in instances where vomiting was denied, other symptoms were positively reported, such as constipation in July 2009, and 
diarrhea in January 2010.  Absent credible evidence of the contrary, the Board 
will presume that the physician properly recorded the Veteran's account of symptoms contemporaneous with the visit.  

The Board finds the objective evidence to be most probative, and that evidence shows, with limited exception, that the Veteran's GI symptoms were generally well-controlled throughout the entirety of the appeal period.  The Veteran was generally found to have normal physical examination of the abdomen, with positive bowel sounds and no tenderness, guarding, or rebound, as well as normal findings on extensive diagnostic testing of the upper and lower GI tracts (with the exceptions of a hiatal hernia in February 2002 and June 2010, mild duodenitis in April 2005, and a polyp in June 2010).  Further, the most probative evidence does not show that the Veteran's symptoms resulted in considerable impairment in health.

In sum, the Board finds that the most probative and persuasive evidence of record shows irritable bowel syndrome with non-ulcer dyspepsia manifested by, at worst, frequent diarrhea and/or constipation, unaccompanied by abdominal distress, and reflux symptoms that are generally controlled by medication and not productive of considerable impairment of health during the period on appeal.  Thus, a rating in excess of 10 percent is not warranted at any time, and the appeal is denied.

III.  Other Considerations

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's IBS and non-ulcer dyspepsia - namely, heartburn, regurgitation, vomiting, diarrhea, and constipation, and the evidence does not show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The Veteran's symptoms have been shown to be controlled by medication and have no functional impact, as noted by the October and November 2013 VA examiners.  Although the Veteran reported more frequent and severe symptoms, the Board finds his statements to generally lack credibility.  There are no additional symptoms of his IBS or non-ulcer dyspepsia disabilities that are not addressed by the provisions of the Rating Schedule or accounted for by another service-connected disability (namely anxiety).  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Moreover, given that the Veteran has not credibly asserted or submitted evidence that he is unemployable due to his irritable bowel syndrome with non-ulcer dyspepsia, but instead variously reported during VA examinations in January 2002, April 2005, and November 2013, and VA treatment in September 2007 that he retired from his government job in 1995, considers himself retired, is unable to work due to stress or other symptoms (including student idiosyncrasies, and breathing problems, without reference to GI symptoms), the Board finds that entitlement to a TDIU as a result of his service-connected GI disability has not been raised by the record.  Thus, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for irritable bowel syndrome with non-ulcer dyspepsia is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


